Citation Nr: 1706351	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-38 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M. D.



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was claimed in December 2014 but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


REMAND

At an August 2015 hearing before the Board, the Veteran stated that he had regular treatment at VA for peripheral neuropathy.  He stated that he saw a VA podiatrist the week before the hearing.  The Veteran's most recent VA treatment records are from 2014.  The Veteran testified that doctors had told him that his peripheral neuropathy was probably due to Agent Orange.  He testified that he did not know whether a doctor had written down in his VA treatment records that his peripheral neuropathy was related to exposure to Agent Orange.  As the Veteran stated that doctors had told him his peripheral neuropathy was due to Agent Orange, and he has received regular treatment at VA, the Veteran's most recent VA treatment records are potentially relevant to the claim and must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of VA and must be obtained if the material could be determinative of the claim).
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain and associate with the claims file pertinent VA treatment records from July 2014 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the requested development has been completed, the RO must review all development actions to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

